Title: From Thomas Jefferson to Mary Jefferson Eppes, 1 May 1802
From: Jefferson, Thomas
To: Eppes, Mary Jefferson


            My Dear Maria
              Washington May 1. 1802.
            I recieved yesterday your’s of April 21. bringing me the welcome news that you are all well. I wrote 2. or 3. days ago to mr Eppes to inform him that Congress would rise the day after tomorrow, that on the 6th. I should set out for Monticello where I should stay a fortnight, & had some hopes of meeting him there. it is even possible that Congress may rise to-day, which makes me so full of business that I have barely time to repeat to you the above information. I deem this necessary because I directed the other letter to City point, whereas I find you are at Eppington. I send by Dr. Logan to the care of mr Jefferson Richmond some books for you, which I imagine you will find means of getting from thence. mrs Eppes’s spectacles I will carry with me to Monticello. Doctr. Walker was here, but did not call on me or I should have sent them to her by him. the want of horses shall not prevent your paying us a visit, long or short, while your sister is here, as I can hire a good coachee here to go for you to the Hundred, on any day that shall be agreed on. your sister will come in the same way. present my affections to mr Eppes father & son, mrs Eppes & family, and accept my constant & tenderest love.
            Th: Jefferson
          